Order denying appellants’ motion, under rule 106, Rules of Civil Practice, to dismiss the complaint, or, in the alternative, to serve a second amended complaint separately stating and numbering each cause of action and for an order striking out certain paragraphs of the amended complaint, affirmed, with ten dollars costs and disbursements. The time of appellants to answer is extended ten days after the entry of the order hereon. No opinion. Lazansky, P. J., Carswell, Johnston, Taylor and Close, JJ., concur.